UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-49768 Asia Interactive Media Inc. (Exact name of registrant as specified in its charter) Nevada 43-195-4778 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Level 30, Bank of China Tower, 1 Garden Road, Central Hong Kong (Address of principal executive offices) (Zip Code) 011-852-9836-2643 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-5 (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesþNo o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSURS: As of May 12, 2011, the registrant’s outstanding common stock consisted of 6,634,492 shares. Table of Contents PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 6 PART II – OTHER INFORMATION 6 Item 1. Legal Proceedings 6 Item 2. Unregistered Sales of Equity Securities 6 Item 3. Defaults Upon Senior Securities 6 Item 4. (Removed and Reserved) 6 Item 5. Other Information 6 Item 6. Exhibits 6 1 PART I – FINANCIAL INFORMATION Safe Harbor Statement This report on Form 10-Q contains certain forward-looking statements. All statements other than statements of historical fact are “forward-looking statements” for purposes of these provisions, including any projections of earnings, revenues, or other financial items; any statements of the plans, strategies, and objectives of management for future operation; any statements concerning proposed new products, services, or developments; any statements regarding future economic conditions or performance; statements of belief; and any statement of assumptions underlying any of the foregoing. Such forward-looking statements are subject to inherent risks and uncertainties, and actual results could differ materially from those anticipated by the forward-looking statements. These forward-looking statements involve significant risks and uncertainties, including, but not limited to, the following: competition, promotional costs, and risk of declining revenues. Our actual results could differ materially from those anticipated in such forward-looking statements as a result of a number of factors. These forward-looking statements are made as of the date of this filing, and we assume no obligation to update such forward-looking statements. The following discusses our financial condition and results of operations based upon our financial statements which have been prepared in conformity with accounting principles generally accepted in the United States. It should be read in conjunction with our financial statements and the notes thereto included elsewhere herein. All currency references in this report are in U.S. dollars unless otherwise noted. Item 1. Financial Statements. The unaudited financial statements of Asia Interactive Media Inc. (“Asia Interactive”, “we”, “our”, “us”) follow. Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) (Expressed in U.S. Dollars) March 31, 2011 Balance Sheet F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to the Financial Statements F-4 2 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Balance Sheet (Expressed in U.S. Dollars) March 31, $ December 31, $ Assets Current Assets Cash Total Current Assets Loan Receivable (Note 3) Total Assets Liabilities and Stockholders’ Equity Current Liabilities Accounts payable and accrued liabilities Total Current Liabilities Total Liabilities Contingency (Note 1) Stockholders’ Equity Common Stock: Authorized: 100,000,000 shares, $0.00001 par value; 6,634,492 shares issued and outstanding 67 67 Additional Paid-in Capital Donated Capital Deficit Accumulated during the Development Stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity (The Accompanying Notes are an Integral Part of the Financial Statements) F-1 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Statements of Operations (Expressed in U.S. Dollars) Accumulated from February 9, (Date of Three months Three months Inception) ended ended to March 31, March 31, March 31, $ $ $ Revenue – – – Operating Expenses General and administrative Total Operating Expenses Other Income Net Income (Loss) ) ) Net Income (Loss) Per Share - Basic and Diluted ) Weighted Average Shares Outstanding (The Accompanying Notes are an Integral Part of the Financial Statements) F-2 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Statements of Cash Flows (Expressed in U.S. Dollars) Accumulated from February 9, (Date of Three months Three months Inception) to ended ended March 31, March 31, March 31, $ $ $ Operating Activities Net income (loss) ) ) Adjustment to reconcile net loss to net cash used in operating activities Donated expenses – – Change in operating assets and liabilities Loan receivable ) ) ) Accounts payable and accrued liabilities ) Advances from Officers – – Net Cash Used in Operating Activities ) ) ) Financing Activities Common stock 67 – – Additional paid-in capital – – Net Cash Provided by Financing Activities – – Net Increase (Decrease) in Cash ) ) Cash – Beginning of Period – Cash – End of Period Supplemental Disclosures: Interest paid – – Income tax paid – – – (The Accompanying Notes are an Integral Part of the Financial Statements) F-3 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Notes to the Financial Statements (Expressed in U.S. Dollars) March 31, 2011 1. Nature of Business and Continuance of Operations Black Gardenia Corp., herein “the Company”, was incorporated on February 9, 2000 pursuant to the Laws of the State of Nevada, USA. The Company has no business operations and is considered a development stage company, as defined by Accounting Standards Codification (“ASC”) 915.10.05 “Accounting and Reporting by Development Stage Enterprises”. On March 22, 2007 the Company changed its name to “Asia Interactive Media Inc.” The financial statements have been prepared using generally accepted accounting principles in the United States of America applicable for a going concern which assumes that the Company will realize its assets and discharge its liabilities in the ordinary course of business. The Company has never generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. At March 31, 2011, the Company had a working capital surplus of $83,530 and has accumulated losses of $382,304 since its inception. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. It is management’s plan to seek additional capital through equity and/or debt financings. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. 2. Summary of Significant Accounting Policies a) Basis of Presentation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in U.S. dollars. The Company’s fiscal year-end is December 31. b) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. c) Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with ASC 260.10.05 which requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive. d) Comprehensive Loss ASC 220.10.05, “Reporting Comprehensive Income”, establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. As at March 31, 2011 and 2010, the Company has no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the financial statements. e) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. f) Long-Lived Assets In accordance with ASC 360.10.05, “Accounting for the Impairment or Disposal of Long-Lived Assets”, the carrying value of long-lived assets is reviewed on a regular basis for the existence of facts or circumstances that may suggest impairment. The Company recognizes impairment when the sum of the expected undiscounted future cash flows is less than the carrying amount of the asset. Impairment losses, if any, are measured as the excess of the carrying amount of the asset over its estimated fair value. F-4 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Notes to the Financial Statements (Expressed in U.S. Dollars) March 31, 2011 2. Summary of Significant Accounting Policies (continued) g) Financial Instruments The fair value of financial instruments, which include cash, accounts payable, accrued liabilities and due to related party, were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments. Foreign currency transactions are primarily undertaken in Canadian dollars. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. h) Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has adopted ASC 740.10.05 “Accounting for Income Taxes” as of its inception. Pursuant to ASC 740.10.05, the Company is required to compute tax asset benefits for net operating losses carried forward. Potential benefits of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. i) Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated in accordance with ASC 830.10.05 “Foreign Currency Translation”, using the exchange rate prevailing at the balance sheet date. Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. The Company has not, to the date of these financials statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. j)Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update 2010-06 (ASU 2010-06), Fair Value Measurements and Disclosures (Topic 820), Improving Disclosures about Fair Value Measurements, amending Accounting Standards Codification 820. ASU 2010-06 requires entities to provide new disclosures and clarify existing disclosures relating to fair value measurements. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. The Company is currently evaluating the impact of ASU 2010-06, but does not expect its adoption to have a material impact on the Company’s financial position or results of operations. In December 2010, the FASB issued Accounting Standards Update 2010-28 (ASU 2010-28), Intangibles, Goodwill and Other. The amendments in this Update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. The Company does not expect the provisions of ASU 2010-28 to have a material effect on the Company’s financial position, results of operations or cash flows. In December 2010, the FASB issued Accounting Standards Update 2010-29 (ASU 2010-29), Business Combinations. The amendments in this Update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. The Company does not expect the provisions of ASU 2010-29 to have a material effect on the Company’s financial position, results of operations or cash flows. 3. Loan Receivable On February 16, 2007, the Company entered into a Bridge Loan Agreement (subsequently amended on November 16, 2007) with Live-Interactive Technology Ltd. (“Live-Interactive”), a company based in China, whereby the Company agreed to loan funds, to a maximum of $195,000 (RMB1,500,000), to Live-Interactive on an interest-free basis for three months from the date of the loan advance.Interest at 15% per annum is charged on all outstanding amounts after the three month interest-free period.As at March 31, 2011, a total of $220,594, including accrued interest, was owing from Live-Interactive. F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Overview We are a blank check company organized under the laws of the State of Nevada on February 9, 2000. We currently maintain a mailing address at Level 30, Bank of China Tower, 1 Garden Road, Central Hong Kong, China, and our telephone number is 011-852-9836-2643. We do not have any subsidiaries. Our fiscal year end is December 31. We were formed for the purpose of merging with, engaging in a capital stock exchange with, purchasing all or substantially all of the assets of, or engaging in any other similar business combination with one or more operating businesses. As of March 31, 2011, we did not have any specific business combination under consideration and we had notidentified any prospective target business, nor had anyone done so on our behalf. We cannot provide any assurance as to whether any proposed business combination will be feasible at all, or will be feasible on terms acceptable to us, and we have no way of forecasting whether any proposed business combination will be successfully completed on a timely basis. We believe that the earliest we will begin generating revenues will not be until after the completion of a business combination. However, even we successfully complete a business combination, we may not be able to achieve our anticipated business goals, gain any operating benefits or generate any profits. We are a “shell company” as defined in Rule 405 under the Securities Act of 1933 and Rule 12b-2 under the Securities Exchange Act of 1934 (the “Exchange Act”), since we have only conducted nominal operations and have nominal assets. Results of Operations for the Three Months ended March 31, 2011 and 2010 and from February 9, 2000 (Date of Inception) to March 31, 2011 Revenue and Other Income From our inception on February 9, 2000 to March 31, 2011, we did not generate any revenue. We do not anticipate that we will earn any revenue during the current fiscal year or in the foreseeable future, as we do not have any operations and are presently engaged in seeking a business combination with a target business. We anticipate that we will incur substantial losses over the next year, unless we are able to successfully complete a business combination and develop the business of the target company. During the three months ended March 31, 2011 we generated $5,665 in other income, an increase of $300 from the $5,365 in other income we generated during the same period in 2010. From our inception on February 9, 2000 to March 31, 2011, we generated total other income of $71,602, all of which was in the form of interest income. Expenses From our inception on February 9, 2000 to March 31, 2011, we incurred $453,906 in operating expenses. During the three months ended March 31, 2011, our total operating expenses decreased by $26,821 from the same period in 2010, from $31,113 to $4,292. This decrease was largely due to a decrease in our consulting and management fees for the period. Since our inception, our operating expenses have consisted entirely of general and administrative expenses, which include professional fees, consulting and management fees, office and sundry expenses, bank charges and interest and foreign exchange costs. Our professional fees consist of accounting, legal and audit fees. Our general and administrative expenses for the three months ended March 31, 2011 consisted of $2,586 in professional fees, $3,594 in consulting and management fees, $2,410 in foreign exchange gains, $500 in office and sundry expenses and $22 in bank charges and interest. During the three months ended March 31, 2010, our general and administrative expenses included $750 in professional fees, $35,002 in consulting and management fees, $4,658 in foreign exchange gains and $19 in bank charges and interest. Our office and sundry expenses include communication expenses (internet, fax and telephone), office supplies, courier fees and postage costs. 3 Net Loss From our inception on February 9, 2000 to March 31, 2011, we incurred a net loss of $382,304. During the three months ended March 31, 2011 we generated net income of $1,373, compared to incurring a net loss of $25,748 during the same period in 2010. The decrease in our net loss for the period was primarily the result of a decrease in our operating expenses as described above, and in particular our consulting and management fees. Liquidity and Capital Resources As of March 31, 2011 we had $92,564 in cash, $313,158 in total assets, $9,034 in total liabilities and a working capital surplus of $83,530. From our inception on February 9, 2000 to March 31, 2011, we raised an aggregate of $648,800 from private placements of our common stock, which has funded our accumulated deficit of $382,304 During the three months ended March 31, 2011 we spent $4,752 in cash on operating activities, including $5,665 on a loan receivable and $460 on our accounts payable and accrued liabilities. During the same period in 2010 we spent $10,363 in cash on operating activities, including $5,365 on a loan receivable as offset by the receipt of $20,750 from our accounts payable and accrued liabilities. We did not engage in any financing activities during the three months ended March 31, 2011 or 2010. Our cash decreased by $4,752 during the three months ended March 31, 2011, equivalent to our spending on operating activities during the period. In February 2007, we attempted to negotiate a joint venture agreement with Live-Interactive Technology Ltd., a Chinese company (“Live-Interactive”), to co-develop and co-market an employment search website. We did not reach an agreement with Live-Interactive, and we are no longer pursuing negotiations with the company. On February 16, 2007 we entered into a Bridge Loan Agreement (subsequently amended on November 16, 2007) with Live-Interactive whereby we agreed to loan a maximum of $195,000 (RMB1,500,000) to the company on an interest-free basis for three months from the date of the loan advance, with interest accruing at a rate of 15% per annum thereafter. As of March 31, 2011, Live-Interactive owed us a total of $220,594, including interest. We are currently reviewing other businesses in relation to a potential business combination. If we are successful in consummating a business combination, we will likely incur additional costs for personnel and business expansion. In order for us to attract and retain quality personnel, we anticipate that we will need to offer competitive salaries, issue common stock to consultants and employees and grant stock options to future employees. We estimate that our operating expenses over the next 12 months (beginning May 2010) will be approximately $100,000, all of which will be general and administrative expenses. This estimate may change significantly depending on the nature of our future business activities and whether we continue our operations. While we are currently in good short-term financial standing, we do not anticipate that we will earn any revenue in the near future or generate positive internal operating cash flow until we can complete a business combination. It may take several years for us to acquire an operating business, develop a business plan and generate revenue. There is no assurance we will achieve profitable operations following the completion of any business combination. As of March 31, 2011 we had $92,564 in cash. Should we require additional capital to fund the acquisition of an operating business, we plan to proceed by way of private placements, loans or possibly a direct offering. However, there is no assurance that we will be able to raise enough capital to meet our future cash requirements. Going Concern Our financial statements for the three months ended March 31, 2011 have been prepared on a going concern basis and contain an additional explanatory paragraph in Note 1 which identifies issues that raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. Off-Balance Sheet Arrangements As of May 12, 2011 we had no off balance sheet transactions that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. 4 Item 3. Quantitative and Qualitative Disclosures about Market Risk. Not applicable. Item 4. Controls and Procedures. Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures, as defined in Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Exchange Act, that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission (the “SEC”), and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. As of the end of the period covered by this report, our management, with the participation of our Chief Executive Officer and Chief Financial Officer, carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures. Based upon this evaluation, and the material weaknesses in our internal control over financial reporting identified in our annual report on Form 10-K for the period ended December 31, 2010, our management concluded that our disclosure controls and procedures were not effective to ensure that information we are required to disclose in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, andthatsuch information wasnotaccumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosure Changes in Internal Controls During the three months ended March 31, 2011, there were no changes in our internal control over financial reporting (as defined in Rule 13a-15(e) and Rule 15d-15(e) under the Exchange Act), that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 5 PART II – OTHER INFORMATION Item 1. Legal Proceedings. We are not aware of any legal proceedings to which we are a party. None of our directors, officers, affiliates, or any owner of record of more than 5% of our voting securities, or any associate of any such director, officer, affiliate or security holder are (i) a party adverse to us in any legal proceedings, or (ii) have a material adverse interest to us in any legal proceedings. We are not aware of any other legal proceedings that have been threatened against us. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. None. Item 4. (Removed and Reserved) Item 5. Other Information. None. Item 6. Exhibits. Exhibit Number Exhibit Description Certification of the Chief Executive Officer and Chief Financial Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 6 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Asia Interactive Media Inc. (Registrant) /s/ Ken Ng Date: May 12, 2011 Ken Ng President, Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer, Secretary, Treasurer, Director 7
